DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-20 with an earliest effective filing date of 4/27/18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil et al. (U.S. Patent No. 9,395,893 published on 7/19/16 as cited on IDS) in view of Brown et al. (U.S. Publication No. 2015/0378995 filed on 6/26/14 as cited on IDS) and Somani et al. (WIPO Publication No. WO 2016/063147 A1 published on 4/28/16) and further in view of Kovacs (U.S. Publication No. 2019/0325070 filed on 4/23/18).
With respect to claim 1, the Beausoleil reference teaches a non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to:
cause display of a file browser interface presenting a representation of a content item associated with a folder (an interface that displays the files of a folder is displayed [Figure 3 and col. 12 lines 1-19]), the file browser interface being displayed concurrently with one or more comments included in the content item (the folder of content items, 310 of Figure 3 but also displayed in Figure 11, is displayed concurrently with a content item preview having comments [Figure 11 and col. 21 lines 42-57]); 
receive a selection of a comment from the one or more comments at the file browser interface (the user can select the messages of other members [col. 14 lines 36-41]);
The Beausoleil reference does not explicitly recite that in response to the selection of the comment from the one or more comments, cause, through the file browser interface, 
With respect to claim 2, the Beausoleil, Brown, Somani, and Kovacs references teach all of the limitations of claim 1 as described above. In addition, they teach that the preview is generated by the content management system associated with the file browser interface, the preview being a pre-processed image of the preview having the added focus corresponding to the location of the content item to which the comment is anchored (the previews can be preprocessed snapshots [Brown paragraph 110]).
	With respect to claim 3, the Beausoleil, Brown, Somani, and Kovacs references teach all of the limitations of claim 1 as described above. Additionally, the Somani reference teaches that the instructions cause the computing system to receive an input in the preview, the input being an edit to the content item and save the edit to the content item without opening the stored copy of the content item or the application for opening the content item (the user can add a comment to the preview which adds a comment to the document without loading the native document application [paragraph 26]).
With respect to claim 4, the Beausoleil, Brown, Somani, and Kovacs references teach all of the limitations of claim 3 as described above. In addition, the Somani reference teaches that saving the edit to the content item comprises modifying a content of the stored copy of the content item without opening the stored copy of the content item or the application for opening the content item (the comment is inserted into the document without loading the native document application [paragraph 26]).
	With respect to claim 5, the Beausoleil, Brown, Somani, and Kovacs references teach all of the limitations of claim 3 as described above. Additionally, the Somani reference teaches that the instructions cause the computing system to receive a second comment associated with a portion of the content item and save the second comment in the stored copy of the content item without opening the stored copy of the content item or the application for opening the content item, wherein saving the second comment in the stored copy of the content item comprises anchoring the second comment to the portion of the content item (additionally comments can be added to the preview, including their location via native objects, which are then inserted into the document without loading the native document application [paragraph 26]).
	With respect to claim 6, the Beausoleil, Brown, Somani, and Kovacs references teach all of the limitations of claim 1 as described above. In addition, the Somani reference teaches that the instructions cause the computing system to:
receive an input in the preview, the input being an edit to the content item (a comment can be received in the preview of the document [paragraph 26]);
save the edit to the content item without opening the stored copy of the content item or the application for opening the content item (the comment is inserted into 
render the edit to the content item on a second preview of a portion of the content item corresponding to a respective location of the content item associated with the edit (added comments are propagated to other devices and available for previewing [paragraph 26]).
	With respect to claim 7, the Beausoleil, Brown, Somani, and Kovacs references teach all of the limitations of claim 1 as described above. Additionally, the Brown reference teaches that the instructions cause the computing system to: receive a second selection of a second comment from the one or more comments, the second comment corresponding to a second location in the content item to which the second comment is anchored to within the content item, and after the second selection of the second comment from the one or more comments, display a second preview including at least a portion of the content item corresponding to the second location to which the second comment is anchored to within the content item (the preview pane is presented and each subsequent selection of a note jumps/navigates to the portion of the document linked to that note [paragraph 85]).
With respect to claim 8, the limitations of claim 8 are merely the method embodiment of claim 1 and no significant additional limitations are recited therein. Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 and claim 8 is likewise rejected on that same basis.
	With respect to claim 9, the limitations of claim 9 are merely the method embodiment of claim 3 and no significant additional limitations are recited therein. 
	With respect to claim 10, the Beausoleil, Brown, Somani, and Kovacs references teach all of the limitations of claim 8 as described above. In addition, the Brown reference teaches that the content item is editable by a plurality of users having editing privileges (participants can add public and private notes [paragraph 6]), and wherein a content section associated with the content item enables at least some of the plurality of users to simultaneously provide comments to a comment thread (participants can add notes before, during, and/or after the online meeting [paragraph 6]).
	With respect to claim 11, the Beausoleil, Brown, Somani, and Kovacs references teach all of the limitations of claim 8 as described above. Additionally, the Brown reference teaches that a comment thread is anchored to a highlighted portion of the content item, wherein the preview includes the highlighted portion (a highlighted portion of the document can have a note associated with it [paragraph 11] and the preview can include highlights [Figure 10]).
With respect to claim 12, the Beausoleil, Brown, Somani, and Kovacs references teach all of the limitations of claim 8 as described above. In addition, the Somani reference teaches that the content item stored on the client device is the local version of a remote version of the content item that is stored at a content management system (locally stored documents are synchronized with the document preview system [paragraph 12]).
	With respect to claim 13, the limitations of claim 13 are merely the method embodiment of claim 6 and no significant additional limitations are recited therein. 
	With respect to claim 14, the limitations of claim 14 are merely the system embodiment of claim 1 and no significant additional limitations are recited therein. Therefore, the limitations of claim 14 are rejected in the analysis of claim 1 and claim 14 is likewise rejected on that same basis.
With respect to claim 15, the limitations of claim 15 are merely the system embodiment of claim 2 and no significant additional limitations are recited therein. Therefore, the limitations of claim 15 are rejected in the analysis of claim 2 and claim 15 is likewise rejected on that same basis.
With respect to claim 16, the limitations of claim 16 are merely the system embodiment of claim 3 and no significant additional limitations are recited therein. Therefore, the limitations of claim 16 are rejected in the analysis of claim 3 and claim 16 is likewise rejected on that same basis.
With respect to claim 17, the Beausoleil, Brown, Somani, and Kovacs references teach all of the limitations of claim 16 as described above. In addition, they teach that saving the edit to the content item comprises modifying a content of the stored copy of the content item without opening the stored copy of the content item or the application for opening the content item (the comment is inserted into the document without loading the native document application [Somani paragraph 26]) is an addition of another comment, or a deletion of the comment (notes can be added to the document [Brown paragraph 110]).
With respect to claim 18, the Beausoleil, Brown, Somani, and Kovacs references teach all of the limitations of claim 14 as described above. Additionally, the Brown reference teaches: download the preview of a portion of the content item surrounding the location of the content item to which the comment is anchored in advance of the selection of the comment from the one or more comments; and store the preview of the portion of the content item surrounding the location of the content item to which the comment is anchored in a cache (the previews can be loaded before selection by the user and presented on the user’s device where they are temporarily stored [paragraph 110]).
With respect to claim 19, the limitations of claim 19 are merely the system embodiment of claim 10 and no significant additional limitations are recited therein. Therefore, the limitations of claim 19 are rejected in the analysis of claim 10 and claim 19 is likewise rejected on that same basis.
With respect to claim 20, the limitations of claim 20 are merely the system embodiment of claim 5 and no significant additional limitations are recited therein. Therefore, the limitations of claim 20 are rejected in the analysis of claim 5 and claim 20 is likewise rejected on that same basis.
With respect to claim 21, the Beausoleil, Brown, Somani, and Kovacs references teach all of the limitations of claim 1 as described above. In addition, the Kovacs reference teaches that the preview is generated in response to the selection of the comment from the one or more comments (the selected document is previewed with the relevant portion highlighted [paragraph 39]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554.  The examiner can normally be reached on Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KRIS E MACKES/Primary Examiner, Art Unit 2153